ROBERTSON, P. J.
Plaintiff obtained a judgment in the trial court enforcing a special tax bill for $84,361, issued by the city of Joplin for grading and macadamizing a street therein upon which defendant’s property abuts, and the defendant has appealed. The tax bill was assigned to the plaintiff, but no notation thereof as made upon the abstract of special tax bills required to be kept in the office of the city clerk by section 9256, Revised Statutes 1909. This section has been amended (Laws 1911, page 340), but the tax bill was issued July 10,1908. It is not shown when the assignment was made. The trial court gave judgment for interest for thirty days after date of the tax bill.
The defendant contends that by reason of allowance of interest after the time when the tax bill was assigned rendered the judgment excessive. It is insisted that “Until the assignee of the tax bill complies with the terms of this statute the owner of the property can*395not know to whom to pay it and no interest should be allowed until this statute is complied with. ’ ’ The defendant’s answer is a general denial, the resistance of the collection of the tax bill discloses that at no time has the defendant desired to pay it, so that no loss has been suffered by failure to have the notation made in the clerk’s office. There is nothing in the old section of the statute providing that such failure shall stop the running of interest. We hold that this contention of defendant is without merit.
The second point made by the defendant is that there is no special ordinance providing for the doing of the work, but there is no evidence on the part of the defendant that this was not done and the tax bill, offered in evidence by plaintiff, recites that it was. The defendant offered the resolution and the general im~ provment ordinance in evidence but did not offer any testimony to prove that there was no special ordinance authorizing the work. This point can avail defendant nothing.
The general improvement ordinance provides that after the macadam course is laid that “clean mill tailing, or such other materials as may be directed by the city engineer, or street committee . . .” shall be used. This it is said leaves it indefinite and uncertain as to the character of material to be used. This contention must be ruled against defendant. [Miner’s Bank v. Clark, 252 Mo. 20, 27 and 28, 158 S. W. 597.]
It is next contended that the preliminary resolution was insufficient in that it did not give the description of the proposed work and the material to be used. This point is so clearly without merit that we deem it useless to go into detail in order to decide it. The resolution describes the portion of the street to be improved, what the improvement is to be and recites that it shall be done in accordance with plans, specifications and the general improvement ordinance. The latter is very specific as to how improvements are *396to be made. Neither the plans, specifications or estimates were offered in evidence and we must therefor conclude that they met the requirements.
The judgment is affirmed. Sturgis and Farrington, JJ., concur.